t c memo united_states tax_court janet h krasner petitioner and paul krasner intervenor v commissioner of internal revenue respondent docket no filed date dermot f kennedy for petitioner paul krasner pro_se jack t anagnostis for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a request for equita- ble relief relief under sec_6015 f with respect to peti- tioner’s taxable_year we must decide whether respondent 1all section references are to the internal_revenue_code in effect at all relevant times abused respondent’s discretion in denying petitioner such relief we hold that respondent did not abuse respondent’s discretion findings_of_fact some of the facts have been stipulated and are so found petitioner resided in havertown pennsylvania at the time she filed the petition intervenor paul krasner mr krasner resided in pottstown pennsylvania at the time he filed the notice of intervention petitioner a college graduate and mr krasner a graduate of college and dental school married on or about date and legally_separated on date on date petitioner instituted proceedings for a divorce from mr krasner divorce proceedings in the court of common pleas of montgomery county pennsylvania montgomery county court of common pleas petitioner and mr krasner have four children the chil- dren s c w and p at the time of the trial in this case s c and w were and years old respectively before petitioner married mr krasner she worked as a high school biology teacher sometime around when petitioner and mr krasner had their first child petitioner stopped work- ing she remained unemployed until around the beginning of when she began working as a substitute teacher for the first 15-day period during which petitioner worked as a substitute 2the record does not disclose p’s age teacher she earned dollar_figure a day thereafter she was classified as a long-term substitute teacher and earned approximately dollar_figure a day at the time of the trial in this case mr krasner had been an endodontist for years for at least sometime prior to mr krasner had a partner in his endodontic practice around the beginning of mr krasner began practicing endodontics alone for endodontics and endodontic surgery p c endodontics a professional_corporation of which he was the sole stockholder at all relevant times thereafter mr krasner continued to work as an endodontist for endodontics around date petitioner mr krasner and the children moved into a house marital residence located pincite exeter road haverford pennsylvania where petitioner continued to live as of the time of the trial in this case petitioner and mr krasner purchased the marital residence for approximately dollar_figure approximately dollar_figure of which they borrowed at the time of the trial in this case the marital residence was encum- bered by two mortgage loans totaling approximately dollar_figure the purchase of the marital residence by petitioner and mr krasner created a financial strain on them given their income and expenses at the time of that purchase consequently peti- tioner and mr krasner agreed to remove two of the children w and c from private school and enroll them in public school in their son w was experiencing problems while attending public school as a result petitioner and mr krasner decided to re-enroll him in private school in their daughter c also was experiencing problems while attending public school as a result petitioner and mr krasner decided to re-enroll her in private school at all relevant times mr krasner paid all private elemen- tary and high school tuition expenses_incurred for the children those annual tuition expenses totaled approximately dollar_figure at all relevant times mr krasner also paid all summer camp ex- penses incurred for the children those summer camp expenses totaled approximately dollar_figure a year for a three-year period around mr krasner also was the sole stockholder of a corporation known as save-a-tooth inc which manufactured and distributed a medical emergency device called save-a-tooth save-a-tooth device endodontics and save-a-tooth inc had separate bank accounts to which only mr krasner had access petitioner had no knowledge of those accounts or any other accounts that might have existed in the name of mr krasner or any of his businesses until sometime around or after she filed for divorce on date we shall sometimes refer collectively to the respec- 3after save-a-tooth inc was dissolved sometime around mr krasner formed another corporation known as phoenix lazarus to manufacture and distribute the save-a-tooth device tive bank accounts of endodontics and save-a-tooth inc as mr krasner’s business bank accounts around date endodontics issued four checks one for dollar_figure to petitioner and one for dollar_figure to each of the children s c and w we shall refer collectively to those four checks as endodontics’ date checks payable to petitioner and three of the children certain office records of endodontics indicated that endodontics’ date checks payable to petitioner and three of the children were for em- ployee salaries at least during until around date petitioner and mr krasner maintained a joint checking account joint checking account into which mr krasner deposited revenues from one or more of his businesses the respective balances in the joint checking account on february and date were dollar_figure and dollar_figure mr krasner closed the joint checking account around date because of the excessive expendi- tures that he believed petitioner was making at least during until around december of that year petitioner had or had access to two major credit cards visa and american express petitioner had access to a credit line of dollar_figure on the visa credit card mr krasner closed those 4the record does not disclose the amount of the credit line to which petitioner had access on the american express credit card credit card accounts or petitioner’s access to those accounts around date because of the excessive expenditures that he believed petitioner was making at least during and petitioner generally was to pay certain household bills and bills for certain personal items eg clothes gasoline from the joint checking account there was not always enough money in the joint checking account to pay all such bills and mr krasner paid certain household bills eg mortgage loan payments from one or both of mr krasner’s business bank accounts on different occasions during mr krasner purchased and gave petitioner an apple laptop computer and an apple desktop computer a pearl necklace worth at least dollar_figure and a digital camera around christmas mr krasner gave petitioner an opal brooch that he purchased for dollar_figure and a diamond necklace that he purchased for dollar_figure at the request of petitioner mr krasner returned the diamond necklace at least during and petitioner either alone or with one or more family members took various trip sec_5the record does not disclose the price of the two computers that mr krasner purchased for petitioner 6at an undisclosed time the pearl necklace was appraised and insured for dollar_figure 7there is no reliable evidence in the record establishing the cost of the digital camera that mr krasner gave to peti- tioner to different places in the united_states most of which lasted under a week one trip to italy which lasted about two weeks and one trip to paris france which lasted about two weeks mr krasner paid for all of the trips that petitioner took in and and may have paid for trips that she took at other times at least during and mr krasner took various trips to attend professional meetings in addition during mr krasner traveled to california for five days inter alia to participate in a class on hindu religion play golf and sight- see mr krasner’s trip to california cost approximately dollar_figure during virtually all of the trips that petitioner took alone during the children stayed with mr krasner among the trips that petitioner took during and either alone or with one or more family members were the following in petitioner vacationed in italy for about two weeks while in italy petitioner participated in a dance exercise course and visited friends in date petitioner traveled alone to jackson hole wyoming jackson hole to interview a few individuals there- after in date petitioner traveled from jackson hole to 8there is no reliable evidence in the record establishing the cost of petitioner’s trip to italy 9the record does not disclose the specific purpose of those interviews or the number of days petitioner stayed in jackson hole breckenridge colorado where she stayed for about a week and where she met a man who became a close friend of hers in date petitioner and mr krasner vacationed in lake tahoe nevada lake tahoe vacation during the lake tahoe vacation mr krasner encouraged petitioner to use the spa at their hotel where she purchased inter alia certain beauty treatments eg facials around the end of date petitioner and her daughter c took a vacation to paris france which lasted about two weeks around september petitioner traveled to dallas texas in order to obtain a consultation for cosmetic_surgery around the end of september or early date peti- tioner took a trip to colorado which lasted at least days while on that trip petitioner had reconstructive surgery on her knee in early date petitioner spent at least several days in new york city in order to participate in a course that mr krasner had purchased for herdollar_figure around early date petitioner traveled to colorado for medical followup with respect to her knee surgery and re- mained there for at least several days around christmas petitioner again traveled to colorado where she stayed about a week 10the record does not disclose the subject matter of the course on date mr krasner presented to petitioner completed joint form_1040 u s individual_income_tax_return for taxable_year joint_return and reviewed at least the first three pages of that completed return with her those pages showed inter alia wages of dollar_figure business income of dollar_figure reflected in schedule c profit or loss from business a loss of dollar_figure from rental real_estate royalties partnerships s_corporations trusts etc reflected in schedule e supplemen- tal income and loss federal_income_tax tax of dollar_figure total_tax payments of dollar_figure and tax due of dollar_figure in reviewing the joint_return with petitioner on date mr krasner informed her that they owed dollar_figure of tax for and that they needed to make arrangements with the internal_revenue_service irs to set up an installment_plan to pay that tax_liability just as they had previously done with respect to their joint tax_liability for dollar_figure mr krasner 11around the end of schiffman hughes brown p c certified public accountants schiffman hughes brown who represented mr krasner and petitioner on inter alia their tax matters informed mr krasner that insufficient withholding had been made for the first three quarters of with respect to their projected tax_liability for that year 12for taxable_year petitioner and mr krasner filed a joint tax_return joint_return that showed tax due the amount of which is not disclosed by the record and which they did not pay when they filed that return during mr krasner and the irs agreed to an installment_plan about which petitioner was aware and under which petitioner and he agreed to make monthly payments of their liability for taxable_year at a time not disclosed by the record mr krasner received an inheri- continued advised petitioner that in order to be able to pay their joint tax_liability for they needed to start setting money aside which mr krasner told petitioner would require reducing the amount that they were spending on household and other items on date after mr krasner reviewed and discussed the joint_return with petitioner as described above peti- tioner and mr krasner signed that returndollar_figure sometime thereaf- ter the joint_return was fileddollar_figure when they filed the joint_return petitioner and mr krasner did not pay the dollar_figure of tax shown due in that return on date mr krasner sent petitioner an email mr krasner’s date email to petitioner mr krasner’s date email stated in pertinent part i deposited dollar_figure in your checking account yes- terday there is one more outstanding check that i wrote to pay the visa charges from france for dollar_figure dollars that will leave you dollar_figure for the month as of wednesday i also checked the american express charge and you have charged dollar_figure you will have to pay this bill out of your checking account when it comes on august if it’s not paid american express will not allow any more charges continued tance of approximately dollar_figure almost all of which he used to pay off the outstanding joint liability for taxable_year 13schiffman hughes brown signed the joint_return as the paid preparer of that return 14the record does not disclose the date on which petitioner and mr krasner filed the joint_return because the irs did not have a record of receiving the joint_return mr krasner sent a copy of that return to the irs which the irs received on date janet i am sorry that i have to do this i know that it makes you angry and you hate me even more than ever i am only doing it because we now have dollar_figure dollars in debt that must be paid_by october and we are in financial jeopardy you now are thinking about new carpeting i don’t know if it’s possible but i know that it is impossible with our current spending rate we must cut back on all unnecessary expenses please help me do this reproduced literally on date in response to mr krasner’s date email to petitioner petitioner sent mr krasner an email petitioner’s date email to mr krasner petitioner’s date email stated in pertinent part i have put a charge on our american express card to retain cheryl young to represent me in our divorce proceeding she requested a big_number dollar retainer i tried to put it on visa so that it wouldn’t have to be paid right away but they declined the charge those are the only cards i have access to and therefore my only alternatives if you would like the retainer to be paid another way please call cheryl young’s office to change the method of payment additionally i have charged two tickets on the visa card both are for the same dates of travel one to jackson wy in case i decide to have the knee surgery done there and one to denver to see dr steadman i made the tickets for about a two week stay they said there would be a dollar charge for any changes i am in a state of panic in having no real way should you cancel my access to credit of paying for anything this includes food and clothing which is bought for everyone’s use including yourself reproduced liter- ally at most relevant times after petitioner and mr krasner legally_separated on date a custodial order of the montgomery county court of common pleas custodial order was in effect which directed that for each 28-day period during the year excluding the summer when certain of the children attended camp the children were to spend days with mr krasner and days with petitioner despite the custodial order starting around the oldest child s chose to live all the time with mr krasner that child became emancipated around and as of the time of the trial in this case still lived with mr krasner and attended college in addition despite the custodial order starting around the second oldest child c chose to live all the time with mr krasner which she continued to do as of the time of the trial in this case from date through date peti- tioner telephoned the police department of haverford township pennsylvania haverford police department five times to report certain alleged incidents involving mr krasner upon each of those occasions the haverford police department dispatched an officer to petitioner’s residence to investigate petitioner’s claims and that officer prepared a so-called incident report incident report all of the incident reports indicated that some type of domestic dispute occurred between petitioner and mr krasner relating to custodial issues and or the division of the marital assets for example an incident report prepared by an officer of the haverford police department on date stated in pertinent part janet krasner notified this department that her husband paul krasner was at the home pincite exeter rd janet felt that he would remove items in violation of a court order upon arrival officers spoke with kranyak a representative of schnader harrison segal lewis a law firm who is representing mr krasner officers reviewed court document from the montgomery county court of common pleas family divi- sion filed on thursday date this document was an agreement between all parties for mr krasner to video tape and remove specific books all of a non- violent nature officers found nothing in the document to preclude mr krasner from the residence for this purpose in fact the document ordered a representative of harrison segal lewis schnader to be present while the residence was video taped and mr krasner removed the items mr krasner as ordered by the court will provide a list of all of the items he removed from the property to the court and or mrs krasner’s representa- tives mr kranyak asked if officers wished to remain on location during this process since mr kranyak was present pincite exeter per order of the court and bound by the courts instructions police presence was not required no further police action taken at this time reproduced literally an incident report prepared by an officer of the haverford police department on date date incident report indicated that petitioner alleged that mr krasner shoved her while they were arguing the date incident report stated in pertinent part dispatched to above location for a domestic in progress upon arrival paul and his four children were in the car outside attempting to leave paul stated that he and his estranged wife are in the pro- cess of a divorce and he was there to pick up their children paul went into the house to obtain some personal items and an argument ensued janet stated that paul shoved her during the argument no signs of physical injury reproduced literally except for petitioner’s claim that mr krasner shoved her which was noted in the date incident report petitioner made no claim to the haverford police department alleging any unwanted physical contact or any physical or mental abuse by mr krasner petitioner completed and submitted to the montgomery county court of common pleas a document entitled income expense statement dated date date income and expense statement the date income and expense statement was a six-page printed form that listed inter alia categories of income items and expense items petitioner made no entries in that statement for any of the categories of income items she made entries in the date income and expense statement for various categories of expense items as follows in the date income and expense statement petitioner claimed the following home and utility expenses monthly yearly self monthly children monthly dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure home mortgage husband pays maintenance1 utilities electric husband pays pool2 telephone3 water husband pays security system monitoring4 pottstown property taxes husband pays not added in 1with respect to maintenance_expenses that petitioner claimed an attachment to the date income and expense statement claimed dollar_figure annually for weekly lawn care dollar_figure annually for tree removal dollar_figure annually for landscaping dollar_figure for replacement of a refrigerator part dollar_figure for plumbing and dollar_figure for other repairs on home including electric work restoration etc 2with respect to pool expenses that petitioner claimed an attachment to the date income and expense statement claimed that the pool was serviced by suburban pool service of conshohocken pennsylvania that attachment claimed that such service consisted of opening and closing the pool weekly cleanings repairs fence work and concrete work that attach- ment also claimed last two checks for the pool bounced - dollar_figure and dollar_figure because husband closed out the joint account at commerce bank which wife used to pay the bills husband sent back the latest bill to wife 3with respect to telephone expenses that petitioner claimed an attachment to the date income and expense statement claimed the following monthly expenses dollar_figure for an automobile telephone dollar_figure for a cellular telephone dollar_figure for a desk telephone dollar_figure for a home telephone dollar_figure for the childrens’ telephone and dollar_figure for a fax line that attachment also claimed that s’s cellular phone was paid for by mr krasner 4with respect to security system monitoring expenses that petitioner claimed an attachment to the date income and expense statement claimed the home has always been protected by vector security systems as required by the philadelphia contribution insurance_company the homeowner carrier husband refuses to pay for the security monitoring system stating we can’t afford it in the date income and expense statement petitioner claimed the following tax and insurance expenses monthly yearly self monthly children monthly dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure taxes real_estate and school insurance homeowner’s - phila contribution in the date income and expense statement petitioner claimed the following automobile expenses payments fuel oil repair sec_1 monthly dollar_figure dollar_figure dollar_figure yearly self monthly dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure children monthly dollar_figure dollar_figure dollar_figure 1with respect to repairs expenses that petitioner claimed an attachment to the date income and expense state- ment claimed the following with respect to a lexus lx450 dollar_figure for a big_number mile checkup dollar_figure for a tire dollar_figure for an inspection dollar_figure for rear pads dollar_figure for a tire dollar_figure for brakes dollar_figure for a left front caliber dollar_figure for rear brakes and dollar_figure for mirror glass that attachment also claimed that four new tires were needed at a cost of dollar_figure in the date income and expense statement petitioner claimed the following medical_expenses monthly dollar_figure big_number yearly dollar_figure self monthly dollar_figure dollar_figure children monthly dollar_figure dollar_figure dollar_figure dollar_figure doctor1 psychologist psychiatrist2 medicine not covered by insurance 1with respect to doctor expenses that petitioner claimed an attachment to the date income and expense state- ment claimed dollar_figure each week for petitioner and dollar_figure each week for mr krasner for bob chapra felden kreis dollar_figure a month for petitioner for body worker dollar_figure for acupuncture every to months and dollar_figure for s’s driver’s physical 2with respect to psychologist psychiatrist expenses that petitioner claimed an attachment to the date income and expense statement claimed dollar_figure for s’s visits with dr andrew d’amico and dr rostain dollar_figure for petitioner’s visits with cynthia shar and dollar_figure for petitioner and mr krasner to attend counseling sessions provided by ellen sterling in the date income and expense statement petitioner claimed the following education expenses private school1 camp2 monthly dollar_figure yearly dollar_figure big_number self monthly children monthly dollar_figure 1with respect to private school expenses that petitioner claimed an attachment to the date income and expense statement claimed dollar_figure for s to attend woodlynde school dollar_figure for c to attend agnes irwin dollar_figure for w to attend the school in rose valley and dollar_figure for p to attend haverford school 2with respect to camp expenses that petitioner claimed an attachment to the date income and expense statement claimed dollar_figure for c to attend interlocken camp dollar_figure for s to attend outward bound and dollar_figure for p and w to attend a school at rose valley camp in the date income and expense statement petitioner claimed the following personal and miscellaneous expenses personal clothing food hair care nail sec_1 milk delivery memberships main line health miscellaneous household help child care papers books mag entertainment cable tv vacation business paid gifts contributions dollar_figure big_number big_number dollar_figure big_number monthly yearly self monthly children monthly dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure 1with respect to hair care nails expenses that petitioner claimed an attachment to the date income and expense statement claimed the following monthly expenses dollar_figure for petitioner’s hair care dollar_figure for petitioner’s nail care dollar_figure for petitioner’s waxing dollar_figure for c and dollar_figure for s 2with respect to vacation business paid expenses that petitioner claimed an attachment to the date income and expense statement claimed dollar_figure for a yearly ski vacation dollar_figure for a trip to sun valley vail and aspen and dollar_figure for a trip that petitioner and c took to europe that attachment also claimed that trips to hawaii florida and new york were paid for by mr krasner’s business in the date income and expense statement petitioner claimed the following expenses under the category other art supplies art classes music lessons musical instruments maintenance and rental vet expenses two dogs pets food boarding and grooming dry cleaning courses school lunches uniforms transporta- tion books trips etc gifts for doctors and dentist professional courtesy skiing trips airfare for c’s camp airfare for orthopedist in colorado framing art electrical work chimney work exterminator monthly dollar_figure dollar_figure dollar_figure dollar_figure yearly dollar_figure big_number big_number big_number self monthly children monthly dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure personal expenses cvs etc stationery stamps fedex ups photography costs film and develop computer supplies memberships museum dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1with respect to gifts for doctors and dentist profes- sional courtesy expenses that petitioner claimed an attachment to the date income and expense statement claimed dollar_figure for a gift to dr ted kroll dollar_figure for dr ron markowitz to attend golf school and dollar_figure for a gift_for dr ron gross and dr fromer 2with respect to memberships museum expenses that peti- tioner claimed an attachment to the date income and expense statement claimed dollar_figure for museum memberships and dollar_figure for a family membership in main line health and fitness in the date income and expense statement petitioner did not claim inter alia expenses for gas sewer automobile insurance life_insurance accident insurance health insurance and an invisible fence instead with respect to expenses for gas sewer automobile insurance and an invisible fence petitioner stated in the date income and expense statement husband pays with respect to expenses for life_insurance accident insurance and health insurance peti- tioner stated in the date income and expense state- ment husband pays amount unknown in addition in the date income and expense statement petitioner did not claim inter alia credit card expenses or charge account ex- penses on date the so-called conference officer in support appointed by the montgomery county court of common pleas made inter alia the following findings based upon information submitted to such officer in the divorce proceedings the plaintiff’s petitioner’s net_income after deductions is dollar_figure per month the defendant’s mr krasner’s net self employ- ment income after legal deductions add backs and perks if any is dollar_figure per month un-reimbursed medical dental and therapy expenses for the children in excess of dollar_figure per year per child are to be paid by defendant and by plain- tiff un-reimbursed medical and dental expenses for plaintiff shall be paid for each of the parties defendant’s obligations are conditioned upon plaintiff availing the children and herself to professional courtesy whenever possible defendant to provide medical insurance coverage within days after the entry of this order the defendant shall submit to the person having custody of the children written proof that medical insurance coverage has been obtained or that application_for coverage has been made defendant is to pay unallocated child_support for children and a p l alimony pendente lite of dollar_figure per month additionally defendant shall pay directly the 1st and 2nd mortgages real_estate_taxes and homeowners insurance dollar_figure monthly and shall continue to pay for the children’s private schooling and summer camp approximately dollar_figure monthly total expenditures dollar_figure dollar_figure dollar_figure dollar_figure per month calculations for the above included findings as to incomes application of meltzer formula to a shared custody situation and findings that the children’s reasonable expenses are dollar_figure per month while with plaintiff and dollar_figure per month while with defendant additionally dollar_figure was added to the monthly award as being ½ of the portion of the total mortgages insurance and taxes that exceed of plaintiff’s income from all sources including the dollar_figure monthly that defendant is paying directly contempt proceedings credit bureau reporting and tax_refund offset certification will not be initiated and judgement will not be entered as long as payor pays dollar_figure per month on arrears with each payment failure to make each payment on time and in full will cause arrears to become subject_to immediate collection by all of the means listed above this order is effective as of and amends the order of reproduced literally on or about date petitioner filed with respon- dent form_8857 request for innocent spouse relief and separa- tion of liability and equitable relief with respect to inter alia taxable_year petitioner’s form dollar_figure petitioner attached a statement to petitioner’s form_8857 which stated in pertinent part 15the record does not contain the order of date 16in petitioner’s form_8857 petitioner also sought relief under sec_6015 with respect to taxable_year in a letter dated date that respondent sent to petitioner dis- cussed below respondent informed petitioner that respondent did not consider petitioner’s claim for relief under that section for because respondent had no record of a joint_return being filed for that year thereafter petitioner no longer claimed that she was entitled to relief under sec_6015 with respect to taxable_year taxable_year is not at issue in the instant case i have not earned an income during the entirety of our seventeen year marriage i did not sign the tax_return i did not have any knowledge of what was on the return taxes were always paid_by my husband through an accounting firm the latest being the firm of schiffman hughes and brown in blue bell pa the reason my husband is not paying the taxe sec_5 which are due is to try and gain an advantage in the divorce proceeding in which we are now engaged in response to petitioner’s form_8857 respondent sent petitioner a letter dated date respondent’s date letter to petitioner that letter stated in pertinent part we have made the following determination regarding the innocent spouse claim you filed for the tax_year s shown above you are not entitled to equitable relief of liability for the unpaid balance of your tax under sec_6015 we are denying your claim because we did not receive an answer to our request for additional information if you furnish the necessary information we will be glad to reconsider your request for relief from joint_and_several_liability a request for an appeals hearing could be denied if you do not submit the enclosed form 886-a questionnaire sometime between august and date in response to respondent’s date letter to petitioner petitioner sent respondent form 886-a innocent spouse questionnaire peti- tioner’s form 886-a in petitioner’s form 886-a petitioner provided the responses indicated to the following questions with respect to the filing of the joint_return if you are requesting relief from tax reported on the original return did you review the tax_return before signing a it never saw the tax_return at the time you signed the return were you b aware there was a balance due irs please explain in detail never signed the tax_return in response to questions in petitioner’s form 886-a relating to the preparation of the joint_return petitioner stated that she was not involved in the preparation of that return she did not know the extent of her husband’s involvement in the preparation of that return her husband’s accountant prepared that return and she did not assist sort or provide any information necessary in the preparation of that return petitioner also stated in petitioner’s form 886-a that the cpa prepared the tax_return i don’t know who was there at the signing as i never saw or signed the tax_return in petitioner’s form 886-a petitioner provided the re- sponses indicated to the following questions with respect to the respective educational levels and work experience of petitioner and mr krasner what was the education level of you and your spouse for the year you are requesting relief college degrees where did you work during the year you are re- questing relief list all places of your employ- ment not employed where did your spouse work during the year you are requesting relief list all places of your spouses’s employment endodontics and endodontic surgery pc pottstown pa if your spouse was self-employed what did a you do to help your spouse in the business no involvement reproduced literally in petitioner’s form 886-a petitioner provided the re- sponses indicated to the following questions with respect to questions relating to the existence of any joint bank accounts during the year involved did you and your spouse have a joint bank account checking t other savings could be please indicate the type of account eg mutual_fund money market etc what was the extent of accessibility to these a accounts access to checking account which was closed by husband in date did you review the bank statements when you b received them no response c did you balance the checkbook or bank statements husband bookkeeper d did you receive and open the mail sometimes e what bills did you pay personal items - credit cards f what bills did your spouse pay all others were any bills paid out of a joint account g if so which ones - some personal in response to a question in petitioner’s form 886-a relat- ing to whether petitioner’s payment of the liability for taxable_year unpaid liability would cause an economic hard- ship to her petitioner claimed the following monthly income and monthly expenses monthly income1 dollar_figure type of monthly expenses mortgage rent utilities food clothing vehicle expenses loan payments insurance etc any other expenses please list amount of monthly expenses -- dollar_figure big_number -- big_number big_number 1in petitioner’s form 886-a petitioner indicated that her monthly income was attributable to alimony and child_support 2petitioner did not identify those other claimed expenses in response to a question in petitioner’s form 886-a asking whether petitioner was subject_to any marital abuse during petitioner stated see report petitioner did not attach any report to petitioner’s form 886-a in response to a question in petitioner’s form 886-a asking for any other information in support of petitioner’s position that she is entitled to relief under sec_6015 with respect to taxable_year petitioner stated i never saw the tax_return nor did i sign the tax_return in response to petitioner’s form 886-a respondent sent petitioner a letter dated date respondent’s date letter to petitioner that letter stated we have reconsidered your claim based on the information you submitted however our determination has not changed this is due to the fact that you had knowledge of the balance due when you signed the re- turn the signature on the return is the same as your signature on the form 8857-innocent spouse relief request the return was not even received until date you stated you were not employed on your ques- tionnaire but the return and your w-2 shows you had dollar_figure of income from endodontics endodontic surgery pc which is the same company mr paul krasner worked for had listed on his schedule e you did not exercise due diligence when filing the return by law taxpayers that file a joint_return are both responsible for the tax due on the original return and any subsequent tax increases you also did not establish that you had a reasonable belief that the taxes were to be paid at the time of signing the re- turn therefore your claim is being disallowed under sec_6015 you can still appeal our decision to the irs appeals_division as stated in our previous letter please include your name social_security_number signature declaration signed under penalties of perjury signature date and your reason for disagreement you have days from the date of this letter to appeal reproduced literally in response to respondent’s date letter to petitioner petitioner sent respondent a letter dated date petitioner’s date letter that letter stated in pertinent part the first issue is my signature on the return i do not recall signing this return furthermore you say that the return was not even received until date i have absolutely no knowledge of a return being sent in to the irs at any time during the year the only form i have knowledge of is the innocent spouse form i sent in during january of during the years prior to the separation from my hus- band the accounting firm that handled all income_tax matters for my husband and myself was the firm of schiffman hughes and brown in blue bell pa all income_tax forms were prepared by this firm i was never apprised that any return had not been filed in a timely manner not by my husband nor by the accounting firm we had hired i only found out that taxes were still due when a notice arrived stating that my home would be scheduled for foreclosure if the income taxes due were not paid it was upon receiving this notice that i filed for innocent spouse status with the government the attor- ney representing me at that time dorothy phillips esq did not advise me to take this action and refused to help me in the process it was on or about november of that i learned that i had been on the payroll at endodontics and endodontics surgery pc which is the name of the prac- tice owned by my husband dr paul krasner i learned that not only i but also my four children had been on the payroll as well during the year in question they were ages five eight ten and twelve i learned this through my attorney at that time dorothy phillips esq during the separation between my husband and myself and when we were still residing in the same residence i had taken the initiative to copy certain documents that i found in the house i did not under- stand what these documents contained until i was ad- vised by my attorney neither i nor my children had ever received or had knowledge of any of the money listed as income on our w-2 forms evidently he signed the checks himself and deposited them into one of his bank accounts when the accounting firm was preparing the income_tax forms i relied on them to exercise the due diligence that was necessary and advise my husband and myself accordingly i also relied on this firm to file the forms in a timely manner and advise me if this was not accomplished i was never advised that the taxes had not been paid until the irs advised me i have always held the belief that income taxes should be paid when a return is signed it was also my belief that when i signed a return for the irs that it would be sent in to the irs in a timely manner by the accounting firm responsible for sending the return in i do not remember signing this return and i would appreciate the opportunity to see what was finally sent in on date if i did sign a return then i gave no authorization to any person nor firm to hold my signature for three years time and then use my signa- ture as current thank you for taking the time to continue to review this case it is my belief that the reason that the tax returns and payments have not been received by the irs in a timely fashion is because my husband at the advice of his attorneys has decided to use the tax bills as a means to force the sale of the marital home in fact my husband has an outstanding petition in which the court is being asked to have the marital residence sold in order to pay the income taxes due my husband appears to have endless amounts of money to spend on our domestic legal proceedings and yet he cannot seem to find a way to pay any of the taxes he owes nor the support he was ordered to pay to me by the court reproduced literally in petitioner’s date letter petitioner informed respondent that she was challenging the accuracy of an appraisal that had been performed on the marital residence in which she resided with respect to that issue petitioner’s date letter stated in pertinent part on date there was a fire in the marital home the home has not been restored from the fire damage to date the appraiser we had agreed on in court mr donald reape knew that both parties were to be present at the time the house was appraised when asked later why he continued on with the appraisal despite the fact that i was not present he said that he had thought that the woman who was taking care of the house was me mr reape performed the appraisal of the marital home as if it had already been restored from the fire and allowed a dollar_figure allowance for repairs in spite of the fact that no insurance money had been given on date checks were released by the insurance_company totaling more than dollar_figure my husband’s law firm still holds these funds and will not release them in february of i had the home appraised again by a certified appraiser his estimate was almost dollar_figure less than the former appraisal done by mr reape there is a dollar_figure note on the marital residence if the house were sold in the condition that it is in for its full value that would leave less than dollar_figure to divide between the parties reproduced liter- ally petitioner attached a document to petitioner’s date letter which was a copy of a page from certain books_and_records of endodontics as discussed above that document reflected inter alia that in early date endodontics issued endodontics’ date checks payable to petitioner and three of the children on date an appraiser named kathleen a price and a supervisory appraiser named donald j reape signed a summary uniform residential appraisal report summary appraisal report with respect to the marital residence the summary appraisal report stated inter alia indicated value by sales comparison approach dollar_figure indicated value by income approach if applicable estimated market rent dollar_figure_______ mo xgross rent multiplier ______ dollar_figuren a this appraisal is made as is subject_to the repairs alterations inspections or conditions listed below subject_to completion per plans and specifications conditions of appraisal see addendum final reconciliation intended use of appraisal this summary appraisal report is intended for use by the client for equitable distribution only this report is not intended for any other use see addendum petitioner through her attorney of record in this case sent respondent a letter dated date petitioner’s date letter supplementing petitioner’s date letter in petitioner’s date letter petitioner claimed relief under sec_6015 c and f that letter stated in pertinent part 17there is no addendum to the summary appraisal report that is part of the record in this case janet krasner objects and protests the denial of innocent spouse relief and objects to being held con- tinually liable for tax deficiencies solely arising out of income generated by her husband paul from whom she is separated while ms krasner does not have immediate recol- lection of signing this return she agrees that the signature on the return bears sufficient resemblance to hers that it is most probable the signature page of the return was presented to her for execution at the time of the execution of the return she also does not have any recollection that it showed a tax_deficiency which was and remains unpaid during janet krasner was a stay at home mom concerned only with the general welfare of her children and was not knowledgeable nor did she have reason to know the business details of her husband’s operation of his practice she was not acquainted with any of the accounting details nor how her husband paul kept his books janet was not an employee of her husband paul’s endodontic practice assuming for purposes of this supplemental protest janet did sign the return she did not have any reason to believe that the returns were any thing but correctly prepared and that the tax would remain unpaid past its due_date prior to the tax_return at issue janet had enjoyed a life of middle class comfort and when such matters as tax_return preparation were presented to her it was for the ministerial_act of receiving her signature with assur- ances that all taxes had been paid dr krasner never indicated his inability to full pay his income taxes and never urged janet to cut back because of impending economic problems while the krasners marriage deteriorated they contineud to struggle with the hope of keeping their marriage intact unfortunately they have now sepa- rated in part because of these finanical tax liabili- ties and related problems ms krasner asserts that she was the subject of spousal abuse and that all of the other factors for granting relief from the proposed assessments are clearly present herein there is no present obligation pursuant to a divorced decree or agreement for ms krasner to pay the liability of paul’s nor is there any basis for attrib- uting this liability solely to her for purposes of analyzing equitable relief normal support of a spouse does not need to be a significant benefit because of ms krasner’s relatively modest level of existence there is no reason to suggest that she significantly benefited from the understatement other than receiving normal material support much of which was provided by herself reproduced literally on date respondent’s appeals_office appeals_office sent petitioner a notice_of_determination concerning your request for relief under the equitable relief provision of sec_6015 notice_of_determination in the notice_of_determination the appeals_office denied petitioner relief under sec_6015 with respect to taxable_year the notice_of_determination stated in pertinent part we’re writing to tell you that we’ve made a decision about your date request for innocent spouse relief under sec_6015 of the internal_revenue_code we’ve determined that for the above tax_year s we cannot allow your request the schedule below shows any adjustments we’ve made to your account tax period s amount of relief you requested amount of relief we could allow dollar_figure dollar_figure amount of tax remaining dollar_figure reproduced literally respondent attached to the notice_of_determination with respect to petitioner’s taxable_year a document entitled appeals case memo appeals_office memorandum that stated in pertinent part executive summary janet krasner made a joint_return with her husband paul for the return was signed by the taxpayers on date but not filed until date the return was filed with a balance due of dollar_figure to date the underpayment shown on the return remains unpaid janet filed a request for innocent spouse relief-form on date on which she seeks relief from the unpaid tax_liability plus statutory addi- tions under sec_6015 i take note here that the form_8857 also includes however the taxpayer did not make a joint_return for the service_center notified janet that it could not consider a request for relief for because a joint_return had not been made for that year this acm addresses only the tax_year issue summary and recommendation should the proposed rejection of janet krasner’s re- quest for innocent spouse relief be sustained yes finding of fact and discussion janet argues that she should be granted relief from the joint liability because it would be inequitable to hold her liable for the underpayment shown on the return and the statutory additions that have been assessed and or have accrued on an attachment to the form_8857 she argued that the following three point support here position she did not sign the joint_return she did not have any income during and she had no knowledge of what was shown on the return compliance concluded after consideration of all the facts and circumstances it would not be inequitable to hold janet liable for the underpayment and additions thereto because janet knew that there was an underpayment at the time she signed the return and she did not establish that she had a reason- able belief that the taxes would be paid_by the nonrequesting spouse key facts on which compliance based its conclusion are janet and paul were living together as hus- band and wife at the time the return was signed and at the time the return was filed janet has a college education the couple maintained a joint checking ac- count during and compliance also determined that janet did have taxable_income during and that she did in fact sign the return janet filed a written protest on date dermot kennedy janet’s representative filed a supple- mental protest on date in this supplement he discusses sec_6015 and sec_6015 relief is not available to janet under either of these sections because the unpaid liability is not an understatement but rather an underpayment i will not address any of the points mr kennedy raised relative to these two sections in the supplement mr kennedy concedes that janet did sign the return he argues cid cid cid cid cid cid cid cid janet was legally_separated from paul at the time the form_8857 was filed compliance acknowledged this fact janet was a victim of abuse by her husband he did not present any evidence to support this contention janet has no recollection as to whether or not the return she signed for showed a balance due janet had never been an employee of paul’s corporation no evidence was provided to support this contention janet had no reason to believe that the tax due would remain unpaid past the due_date of the return there is no evidence to show why she believed it would be timely paid or from what source of funds she expected it to be timely paid janet would suffer economic hardship if the relief sought is not granted the supple- mental protest does not explain how or why under the separation agreement neither spouse has a legal_obligation to pay the liability in issue and the total unpaid liability is attributable to paul’s income this point is not in dis- pute law and analysis equitable relief will be granted under sec_6015 if after considering all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the underpayment revproc_2000_15 pro- vides seven threshold conditions that must be met before the irs will consider a request for equitable relief under sec_6015 in the instant case compli- ance and the requesting spouse agree that all seven of these test have been met reg d provides guidelines to be used to determine whether or not equitable relief should be granted there are factors listed that weigh in favor of relief and factors listed that weigh against relief neither list is all-inclusive other factor can be considered as well i will discuss each of the factors as they relate to the facts in this case factors weighing for relief marital status--janet lived as husband and wife with paul during the entire year for which there is the underpayment and was also living with him at the time she signed the return showing the underpayment she was legally_separated from paul on the date she filed the form_8857 the fact that janet was living with paul during all of and at the time she signed the return causes this factor not to weigh in favor of granting relief economic hardship--janet has not demonstrated that the payment of the jointly owed tax by her would create an economic hardship consequently this factor does not weigh in favor of granting relief abuse--there was no evidence of abuse conse- quently this factor does not weigh in favor of grant- ing relief knowledge or reason to know--janet is college educated she signed the return which shows a balance due even a cursory review of the return would have alerted janet to the fact that there was a balance due she had not presented any evidence to show that she had a reasonable belief that paul was going to pay the balance due in view of these facts this factor does not weigh in favor of relief spouse’s legal obligation--there is no legal agreement or agreement between the spouses that pro- vides that paul has an obligation to pay the amount owed accordingly this factor does not weigh in favor of relief attribution--the unpaid liability arises primarily if not solely from income attributable to paul this factor weighs in favor of relief factors weighing against relief attribution--the unpaid liability arises primarily if not solely from income attributable to paul this factor does not weigh against relief knowledge or reason to know--janet is college educated she signed the return which shows a balance due even a cursory review of the return would have alerted janet to the fact that there was a balance due she has not presented any evidence to show that she had a reasonable belief that paul was going to pay the balance due in view of these facts this factor weighs very strongly against relief significant benefit--as a member_of_the_household janet received benefit from the unpaid taxes there- fore this factor weighs against relief lack of economic hardship--janet has not shown that she would experience an economic hardship if relief is not granted this factor weighs against relief noncompliance with federal tax laws--it appears that janet has complied with all federal_income_tax laws in subsequent years accordingly this factor does not weight against relief requesting spouse’s legal obligation--there is no legal agreement or agreement between the spouses that provides that janet has an obligation to pay the amount owed accordingly this factor does not weigh against relief my evaluation after consideration of all the arguments facts and circumstances it is my reasoned judgment that janet krasner has not demonstrated that it would be inequita- ble to hold her liable for the joint tax liabil- ity my conclusion i recommend that the proposed denial of janet krasner’s request for innocent spouse relief under sec_6015 be sustained a notice_of_determination should be issued for reproduced literally on date the montgomery county court of common pleas issued an order date order modifying any previous support orders in the divorce proceedings instituted in that court by petitionerdollar_figure the date order provided in pertinent part and now thi sec_27th day of december after trial proceedings conducted and predicated upon find- ings that plaintiff’s petitioner’s income and or earning capacity is dollar_figure per month and defen- dant’s mr krasner’s net_income from self employment is dollar_figure per month it is hereby ordered and decreed as follows effective date defendant shall pay to plaintiff the sum of dollar_figure per month which sum has been calculated as follows a defendant dollar_figure - dollar_figure dollar_figure x dollar_figure dollar_figure plaintiff dollar_figure dollar_figure dollar_figure combined income dollar_figure b presumptive minimum for three chil- dren 18the record does not contain all of the prior support orders issued in the divorce proceedings plus private school child care summer camp c mortgage adjustment total mortgage and taxes dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure x dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure of plaintiff’s combined income dollar_figure x dollar_figure dollar_figure dollar_figure -big_number dollar_figure dollar_figure d defendant to plaintiff dollar_figure -dollar_figure dollar_figure dollar_figure dollar_figure mo defendant to plaintiff apl less child_support plaintiff to defendant mortgage adjustment defendant shall be responsible for the cost of health insurance for plaintiff and the 19our calculations show that this number should have been dollar_figure and not dollar_figure because of this computational error in the date order other numbers in that order are erroneously calculated 20our calculations show that this number should have been dollar_figure and not dollar_figure because of this computational error in the date order other numbers in that order are erroneously calculated 21see supra note parties’ unemancipated children the chil- dren’s private school tuition summer camp and daycare expenses unreimbursed medical and dental expenses including but not limited to psychological and or psychiatric expenses on behalf of the children which exceed dollar_figure dollars per child per year shall be apportioned plaintiff and defendant plaintiff shall be responsible for payment of the first mortgage second mortgage and real_estate_taxes for the property located pincite exeter rd haverford pa all past issues related to credits sought by defendant and or challenged by plaintiff by virtue of defendant’s past payment of mort- gage taxes and insurance during any period of wife’s responsibility for payment thereof shall be addressed in the context of the equitable distribution of marital assets reproduced literally opinion we review respondent’s denial of relief under sec_6015 for abuse of discretiondollar_figure 114_tc_276 petitioner bears the burden of proving that respondent abused respondent’s discretion in denying such relief see 118_tc_106 affd 353_f3d_1181 10th cir sec_6015 grants respondent discretion to relieve an individual who files a joint_return from joint_and_several 22the court’s jurisdiction in this case is dependent upon sec_6015 118_tc_494 see also 114_tc_324 114_tc_276 liability with respect to that return that section provides sec_6015 relief from joint_and_several_liability on joint_return f equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the indi- vidual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individ- ual under subsection b or c the secretary may relieve such individual of such liability in the instant case the parties agree that relief is not available to petitioner under sec_6015 or c thereby satisfying sec_6015 they disagree over whether petitioner is entitled to relief under sec_6015 before turning to the issue presented under sec_6015 we shall restate the comments that we made at the conclusion of the trial in this case with respect to our assessment of the credibility of petitioner who testified in support of her position that she is entitled to relief under sec_6015 and the credibility of mr krasner who testified in support of his position as intervenor that petitioner is not entitled to relief under that section we did not find petitioner to be credible we found mr krasner to be credible we have taken into account our evaluation of petitioner’s credibility and mr krasner’s credibility in reaching our findings and conclusions in this case we turn now to the issue presented under sec_6015 as directed by that section respondent has prescribed procedures in revproc_2000_15 2000_1_cb_447 revenue_procedure that are to be used in determining whether it would be inequitable to find the requesting spouse liable for part or all of the liability in question section dollar_figure of revproc_2000_15 lists seven conditions threshold conditions which must be satisfied before the irs will consider a request for relief under sec_6015 in the instant case respondent concedes that those conditions are satisfied where as here the re- questing spouse satisfies the threshold conditions section dollar_figure of revproc_2000_15 provides that a requesting spouse may be relieved under sec_6015 of all or part of the liability in question if taking into account all the facts and 23we note that revproc_2003_61 2003_2_cb_296 revenue_procedure superseded revproc_2000_15 revproc_2003_61 is effective for requests for relief under sec_6015 which were filed on or after date and for requests for such relief which were pending on and for which no preliminary determination_letter had been issued as of that date id sec c b pincite revproc_2003_61 is not applicable in the instant case that is because petitioner filed her request for relief under sec_6015 viz petitioner’s form on date and the irs issued preliminary determinations on aug and date respectively viz respondent’s date letter to peti- tioner and respondent’s date letter to petitioner with respect to such request for relief circumstances the irs determines that it would be inequitable to hold the requesting spouse liable for such liability where as here the requesting spouse satisfies the thresh- old conditions sec_4 of revproc_2000_15 sets forth the circumstances under which the irs ordinarily will grant relief to that spouse under sec_6015 in a case like the instant case where a liability is reported in a joint_return but not paid as pertinent here those circumstances which section dollar_figure of revproc_2000_15 and we refer to as elements are a at the time relief is requested the request- ing spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date relief was requested b at the time the return was signed the re- questing spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability and c the requesting spouse will suffer economic hardship if relief is not granted for purposes of this section the determination of whether a requesting spouse will suffer economic hardship will be made by the commissioner or the commissioner's delegate and will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration rev_proc sec_4 c b pincite we shall hereinafter refer to the elements set forth in sec_4 a b and c of revproc_2000_15 as the marital status element the knowledge or reason to know element and the economic hardship element respectively sec_4 of revproc_2000_15 provides that relief granted under sec_4 of that revenue_procedure is subject_to the following limitations a if the return is or has been adjusted to reflect an understatement_of_tax relief will be avail- able only to the extent of the liability shown on the return prior to any such adjustment and b relief will only be available to the extent that the unpaid liability is allocable to the nonrequesting spouse turning to the three elements set forth in sec_4 of revproc_2000_15 the presence of which will ordi- narily result in a grant of relief under sec_6015 in the instant case respondent concedes that the marital status element is present the parties dispute whether the knowledge or reason to know element is present and the parties dispute whether the economic hardship element is present with respect to the knowledge or reason to know element petitioner contends that that element is present here in order for the knowledge or reason to know element to be present in the instant case petitioner must establish that at the time the joint_return was signed she had no knowledge or reason to know that the tax shown due in that return would not be paid and that it was reasonable for her to believe that mr krasner would pay such tax in support of her position that the knowledge or reason to know element is present in the instant case petitioner argues intervenor mr krasner who was solely and fully responsible for making adequate withholdings from his professional_corporation learned in late that he had underwithheld and withheld this information from petitioner until the return for was prepared in intervenor had sole authority and ability to make the necessary transfers and deposits into the krasners’ joint personal checking account from his business accounts in addition from late up until the due_date of the tax_return in question intervenor was experiencing over a fifty percent increase in his income the court in levy v commis- sioner tcmemo_2005_92 held in granting innocent spouse relief that where a party earned substantial income from which he had adequate funds to pay the reported balance due amounts provided a basis for petitioner’s expectation that the taxes would be paid in full it is not credible to have intervenor on the one hand control the flow of funds into the krasners’ account with which to pay the taxes and on the other have him instruct petitioner to set_aside money to pay the outstanding delinquent taxes with no access to funds with which to do so therefore this factor should weigh positively in favor of granting the relief requested by petitioner reproduced literally we turn first to petitioner’s reliance on levy v commis- sioner tcmemo_2005_92 levy is materially distinguishable from the instant case and petitioner’s reliance on that case to support her position with respect to the knowledge or reason to know element is misplaced in levy the nonrequesting spouse a did not discuss with the requesting spouse the preparation and filing of the tax_return in question or the payment of the tax shown due in that return b exercised complete control_over the household expenditures and the money that the requesting spouse spent and c handled and paid all of the household bills and the requesting spouse did not have access to any credit cards until the requesting spouse began working five years after she and the nonrequesting spouse separated in contrast in the instant case on date mr krasner the nonrequesting spouse presented to petitioner the requesting spouse the completed joint_return and reviewed at least the first three pages of that completed return with her which included the page of that return that showed tax due of dollar_figure in reviewing the joint_return with petitioner on date mr krasner informed her a that they owed dollar_figure of tax for b that they needed to make arrangements with the irs to set up an installment_plan to pay that tax_liability just as they had previously done with respect to their joint tax_liability for and c that in order to be able to pay their joint tax_liability for they needed to start setting money aside which mr krasner told petitioner would require reducing the amount that they were spending on household and other items and on date after mr krasner re- viewed and discussed the joint_return with petitioner as described above petitioner and mr krasner signed that return moreover unlike levy in the instant case at least during until around date a petitioner and mr krasner maintained a joint checking account into which mr krasner deposited revenues from one or more of his businesses b the respective balances in the joint checking account on february and date were dollar_figure and dollar_figure and c petitioner generally was to pay certain household bills and bills for certain personal items from the joint checking accountdollar_figure finally unlike levy in the instant case at least during until around december of that year petitioner had or had access to two major credit cards visa and american express having found petitioner’s reliance on levy with respect to the knowledge or reason to know element to be misplaced we turn now to whether petitioner has carried her burden of establishing that that element is present here petitioner contends at the time the return for was presented to her petitioner for her signature the krasner family was living a life which many would agree to be the ameri- can dream the intervenor’s mr krasner’s prac- tice was during and from a financial per- spective enjoying its most successful years intervenor for alone had increased his adjusted_gross_income over that of by over dollar_figure which calculated on a monthly average basis alone would have provided for the payment in full of the 24in instances where petitioner did not always have enough money in the joint checking account to pay all the household bills that she was to pay mr krasner paid certain household bills eg mortgage loan payments from one or both of mr krasner’s business accounts 25in fact petitioner claims on brief that the krasner family’s lifestyle was arguably in the upper income sphere of american families however petitioner claimed in petitioner’s date letter to respondent prior to the tax_return at issue janet had enjoyed a life of middle class comfort underpayment of tax in april of therefore it is difficult to understand and believe that monetary considerations were prominent in the krasner family with a year to date average monthly increase of over dollar_figure for to notwithstanding the testimony of paul krasner his first written assertion that there was something awry with their finances was included in mr krasner’s date email to petitioner which is over four months after the due_date for payment of the taxes at issue petitioner asserts that the true reason for sending the e-mail on date was in response to her retaining di- vorce counsel on or about that time which she had previously hoped to avoid by arriving at a harmonious property settlement and divorce decree both petitioner and intervenor testified that paul krasner had expended substantial sums of money on lavish gifts he purchased for petitioner during the taxable_year in question with apparent no regard for any alleged financial inability to afford such at the time of their purchase in addition both the intervenor and petitioner took both separate and joint vacations during the taxable_year in question in the early part of again with no apparent regard for the expense of same intervenor paul krasner also had prior to put his very young children on the payroll of his endodontic practice and notwithstanding his professional financial woes determined that they were worth somewhere in the range of dollar_figure per hour for secretarial and administrative work since the intervenor elected to expend money on such extravagancies as lavish gifts and paying his very young children such exorbitant salaries supports the petitioner’s justifiable belief that the tax_liability for would be paid in full at the time that it was due this belief was especially reasonable in light of the glowing periodic and regular financial reports intervenor was providing to petitioner about his prac- tice reproduced literally on the record before us we reject petitioner’s position with respect to the knowledge and reason to know element as discussed above we have found that before petitioner signed the joint_return on date mr krasner presented and reviewed at least the first three pages of that return with petitioner and informed her that they a owed dollar_figure of tax for b needed to make arrangements with the irs to set up an installment_plan to pay that tax_liability and c needed to start setting money aside which mr krasner told petitioner would require reducing the amount that they were spending on household and other items under these circumstances we con- clude that it was unreasonable for petitioner to believe when she signed the joint_return on date that the dollar_figure of tax shown due in that return would be paid_by mr krasner when that return was filed at a minimum in light of what mr krasner told petitioner immediately before she signed the joint_return petitioner should have asked mr krasner at that time to explain why they were unable to pay their joint tax_liability for given that they had been spending money on household and other items including gifts for petitioner and trips by petitioner alone or with one or more family members during and the first several months of petitioner asked for no such explanation petitioner would have the court conclude that she asked for no such explanation because mr krasner never advised her on the day she signed the joint_return that in order to be able to pay their dollar_figure joint tax_liability for they needed to make arrangements with the irs to set up an installment_plan and to start setting money aside by reducing the amount that they were spending on household and other items we do not believe petitioner’s version of the events that transpired on the day she signed the joint returndollar_figure we believe mr krasner’s testimony about those events on the record before us we find that petitioner has failed to carry her burden of establishing that the knowledge or reason to know element set forth in sec_4 b of revproc_2000_15 is present here with respect to the economic hardship element set forth in sec_4 c of revproc_2000_15 petitioner 26in petitioner’s form_8857 filed around date and in petitioner’s form 886-a filed between aug and date petitioner denied that she signed the joint_return it was only in petitioner’s date letter to respondent that petitioner stopped denying that she signed the joint_return and indicated that she did not remember signing that return in petitioner’s date letter to respondent petitioner again contended that she did not have immediate recollection of signing this joint_return 27in determining whether a requesting spouse will suffer economic hardship sec_4 c of revproc_2000_15 to which sec_4 b of that revenue_procedure refers requires reliance on rules similar to those provided in sec_301_6343-1 proced admin regs sec_301_6343-1 proced admin regs generally provides that an individual suffers an economic hardship if the individual is unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs provides in pertinent part ii information from taxpayer --in determining a reasonable amount for basic living_expenses the direc- tor will consider any information provided by the taxpayer including-- a the taxpayer's age employment status and continued contends that that element is present here according to peti- tioner while petitioner currently receives what would appear to be a substantial amount of income the peti- tioner credibly testified that she had to pay from that over dollar_figure per month in total mortgage payments and taxes on the marital residence in addition peti- tioner testified that utility costs for water sewer gas electric for their house etc also absorbed another significant chunk of her money the balance of the monies to the extent they were timely and fully paid which was not always the case was used to pay in part food clothing health and transportation_expenses for herself and her children on the record before us we find that petitioner has failed continued history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer's production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer's expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director to substantiate the amount of her reasonable basic living_expenses within the meaning of sec_301_6343-1 proced admin regs moreover although the date order issued by the montgomery county court of common pleas required petitioner to pay the first and second mortgage loans and real_estate_taxes for the marital residence that order directed mr krasner to pay dollar_figure a month to petitioner dollar_figure of which was with respect to such mortgage loans and taxesdollar_figure in addition around the beginning of shortly after the mont- gomery county court of common pleas issued the date order petitioner’s earning capacity increased from the dollar_figure a month reflected in that order to approximately dollar_figure a day on the record before us we find that there is no credible_evidence establishing and petitioner has failed to show that if she were to pay the unpaid liability she would not be able to pay a reasonable amount for basic living_expenses within the meaning of sec_301_6343-1 proced admin regs on the record before us we find that petitioner has failed to carry her burden of establishing that the economic hardship element is present here 28the date order issued by the montgomery county court of common pleas also made mr krasner responsible for inter alia the cost of health insurance for petitioner and the unemancipated children and the children’s private school tuition summer camp and day care expenses that order did not address who was to bear responsibility for utility expenses with respect to the marital residence on the record before us we find that petitioner has failed to carry her burden of establishing that all of the elements set forth in sec_4 of revproc_2000_15 under which the irs will ordinarily grant equitable relief under sec_6015 are present in the instant case the irs may nonetheless grant relief to petitioner under section dollar_figure of revproc_2000_15 that section provides a partial list of positive and negative factors which respondent is to take into account in considering whether to grant an individual relief under sec_6015 no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive revproc_2000_15 sec_4 c b pincite as pertinent here sec_4 of revproc_2000_15 sets forth the following positive factors which weigh in favor of granting relief under sec_6015 a marital status the requesting spouse is separated whether legally_separated or living apart or divorced from the nonrequesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid e nonrequesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability f attributable to nonrequesting spouse the liability for which relief is sought is solely attrib- utable to the nonrequesting spouse we shall hereinafter refer to the positive factors set forth in sec_4 a b c d e and f of revproc_2000_15 as the marital status positive factor the economic hardship positive factor the abuse positive factor the knowledge or reason to know positive factor the legal_obligation positive factor and the attribution positive factor respec- tively we note initially that the parties do not dispute that the marital status positive factor the knowledge or reason to know positive factor and the economic hardship positive factor set forth in sec_4 a d and b respectively of revproc_2000_15 are the same as the marital status element the knowledge or reason to know element and the eco- nomic hardship element set forth in sec_4 a b and c respectively of that revenue_procedure with respect to the marital status positive factor set forth in sec_4 a of revproc_2000_15 respondent concedes that that factor is present here with respect to the economic hardship positive factor and the knowledge or reason to know positive factor set forth in sec_4 b and d respectively of revproc_2000_15 we have found that petitioner has failed to carry her burden of showing that the economic hardship element and the knowledge or reason to know element set forth in sec_4 c and b respectively of revproc_2000_15 are present here on the instant record we further find that petitioner has failed to carry her burden of establishing that the economic hardship positive factor and the knowledge or reason to know positive factor set forth in sec_4 b and d respectively of that revenue_procedure are present here with respect to the abuse positive factor set forth in sec_4 c of revproc_2000_15 petitioner relies on the five incident reports prepared by officers of the haverford police department between date and date and on her testimony to support her position that the abuse positive factor is present here according to petitioner during the taxable_year at issue and both before and afterwards the intervenor abused drugs and alcohol which resulted in aberrant behavior and his abusive treatment of her petitioner credibly testified that because of this abusive behavior by the intervenor she felt duress during the time period when the tax_return at issue was being prepared and signed petitioner testified that she reluctantly acquiesced to many of intervenor’s demands to maintain marital and family harmony with respect to the five incident reports on which peti- tioner relies to support her claim of abuse by mr krasner those reports related to complaints made by petitioner well after date when she signed the joint returndollar_figure moreover those incident reports do not support petitioner’s position that the abuse positive factor is present here except for the date incident report which indicated that petitioner alleged that mr krasner shoved her none of the other incident reports reflected any claim made by petitioner to the haverford police department of unwanted physical contact or any physical or mental abuse by mr krasner as for the date incident report which indicated that petitioner claimed that mr krasner shoved her during the argument that report stated no signs of physical injury with respect to petitioner’s testimony on which she relies to support her claim of abuse by mr krasner we did not believe such testimony petitioner did not claim abusive treatment by mr krasner in petitioner’s form_8857 or in any other written 29officers of the haverford police department prepared the five incident reports between date and date submissions that she made to the irs after she filed that formdollar_figure moreover petitioner had no hesitation in allowing the children to stay with mr krasner during virtually all of the trips that she took alone during nor did petitioner have any hesita- tion in allowing the children to stay with mr krasner pursuant to the custodial order that was in effect at most relevant times after she and mr krasner legally_separated on date under which for each 28-day period during the year excluding the summer when certain of the children attended camp the children were to spend days with mr krasner if petitioner’s claim that mr krasner abused drugs and alcohol which resulted in aberrant behavior were true we do not believe that she would have left the children with mr krasner during virtually all of the trips that petitioner took alone during and we believe that she would have asked the montgomery county court of common pleas to modify the custodial order so that the children were not in mr krasner’s custody for out of each 28-day period during the year except the summer furthermore petitioner had no hesitation in making complaints about mr krasner to the haverford police department if petitioner’s claim that mr krasner abused drugs and alcohol which resulted in aberrant behavior and his abusive treatment of her were true we believe 30in response to a question in petitioner’s form 886-a asking whether petitioner was subject_to any marital abuse during petitioner stated see report petitioner did not attach any report to petitioner’s form 886-a that the five incident reports prepared by officers of the haverford police department would have reflected petitioner’s claims of such alleged drug and alcohol abuse and such alleged aberrant behavior and abusive treatment and that petitioner would have made complaints to the haverford police department alleging such matters well before she made her first complaint on date on the record before us we find that petitioner has failed to carry her burden of showing that the abuse positive factor set forth in sec_4 c of revproc_2000_15 is present here with respect to the legal_obligation positive factor set forth in sec_4 e of revproc_2000_15 peti- tioner concedes that as of the time of the trial in this case there was no legal_obligation for mr krasner to pay any_tax due for taxable_year respondent concedes that as of that time there was no legal_obligation for petitioner to pay any_tax due for that yeardollar_figure on the record before us we find that the legal_obligation positive factor is a neutral factor in this case with respect to the attribution positive factor set forth in sec_4 f of revproc_2000_15 respondent concedes that the unpaid liability is solely attributable to 31as of the time of the trial in this case there was no final divorce decree or agreement in which a court addressed who was to pay any_tax due for taxable_year see infra note mr krasner we find that respondent concedes that the attribu- tion positive factor is present here turning to the negative factors weighing against granting relief under sec_6015 set forth in sec_4 of revproc_2000_15 as pertinent here those factors are a attributable to the requesting spouse the unpaid liability is attributable to the request- ing spouse b knowledge or reason to know a requesting spouse knew or had reason to know that the re- ported liability would be unpaid at the time the return was signed this is an extremely strong factor weigh- ing against relief nonetheless when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where a requesting spouse knew or had reason to know that the liability would not be paid c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability we shall hereinafter refer to the negative factors set forth in sec_4 a b c d e and f of revproc_2000_15 as the attribution negative factor the knowl- edge or reason to know negative factor the significant benefit negative factor the economic hardship negative factor the tax law noncompliance negative factor and the legal_obligation negative factor respectively we note initially that the parties do not dispute that the knowledge or reason to know negative factor the economic hard- ship negative factor and the legal_obligation negative factor set forth in sec_4 b d and f respectively of revproc_2000_15 are the opposites of the knowledge or reason to know positive factor the economic hardship positive factor and the legal_obligation positive factor set forth in sec_4 d b and e respectively of that revenue_procedure we also note that the parties do not dispute that the attribution negative factor set forth in sec_4 a of revproc_2000_15 is essentially the opposite of the attribution positive factor set forth in sec_4 f of that revenue proceduredollar_figure we have found above that petitioner has failed to carry her burden of establishing that the economic hardship positive factor 32we do not believe that those two factors are exactly opposite because the attribution negative factor does not contain the word solely that appears in the attribution positive factor nonetheless we conclude that respondent’s use of the word solely in describing the attribution positive factor but not in describing the attribution negative factor does not affect our findings and conclusions in the instant case with respect to those factors set forth in sec_4 b of revproc_2000_15 and the knowledge or reason to know positive factor set forth in sec_4 d of that revenue_procedure are present here on the instant record we further find that petitioner has failed to carry her burden of establishing that the knowledge or reason to know negative factor set forth in sec_4 b of revproc_2000_15 and the economic hardship negative factor set forth in sec_4 d of that revenue_procedure are not present here with respect to the attribution negative factor set forth in sec_4 a of revproc_2000_15 we have found that respondent concedes that the attribution positive factor is present in this case on the record before us we find that respondent concedes that the attribution negative factor set forth in sec_4 a of revproc_2000_15 is not present here with respect to the significant benefit negative factor set forth in sec_4 c of revproc_2000_15 ie whether the requesting spouse has significantly benefited beyond normal support from the unpaid liability it is petitioner’s position that she did not significantly benefit from the nonpay- ment of taxes in support of her position petitioner asserts that she had neither knowledge nor reason to know of the nonpay- ment because of intervenor’s own lavish spending on gifts and other items we have rejected petitioner’s contention that she had neither knowledge nor reason to know of the nonpayment of the tax shown due in the joint_return assuming arguendo that we had accepted that contention whether petitioner knew or had reason to know when she signed the joint_return that the dollar_figure of tax shown due in that return would not be paid has nothing to do with and does not establish whether she signifi- cantly benefited from that unpaid liability in further support of her position that the significant benefit negative factor set forth in sec_4 c of revproc_2000_15 is not present here petitioner as- serts respondent contends that petitioner’s trips combined with certain personal expenditures evidenced significant benefits from the unpaid tax_liability although the petitioner did take the trips in question she was on many occassions sic doing so for the primary purpose of correcting failed knee surgery other trips such as the one to france with her daugh- ter were jointly purchased by the intervenor and petitioner similarly the intervenor also enjoyed golf trips and a spiritual retreat in california during the tax_year at issue payment of petitioner’s initial legal fees by intervenor should similarly be rejected as a significant benefit since she was doing so only to protect her best interests and defending herself against the actions of intervenor and his counsel all of the above petitioner’s expenditures were being done at a time of dramatically increasing household_income therefore petitioner did not significantly benefit from payment of these costs since the majority of these expenditures were to protect her health or legal inter- ests citations omitted normal support is not a significant benefit 93_tc_355 in order to determine whether the requesting spouse significantly benefited from the unpaid liability in question we consider whether the requesting spouse and the nonrequesting spouse were able to make expendi- tures that they otherwise would not have been able to make and that benefited or were important to the requesting spouse see 119_tc_306 affd 101_fedappx_34 6th cir jonson v commissioner t c pincite we have found that on different occasions during mr krasner purchased and gave petitioner two apple computers a pearl necklace worth at least dollar_figure a digital camera an opal brooch that he purchased for dollar_figure and a diamond necklace that he purchased for dollar_figure and returned at the request of petitioner we have also found that at least during and petitioner either alone or with one or more family members took various trips to different places in the united_states one trip to italy and one trip to paris france two of those trips in the fall of related to constructive surgery that petitioner had on her knee however the record is devoid of reliable evidence establishing the amount that petitioner and mr krasner spent annually for normal support before during and after the taxable_year at issue as a result we are unable to find on the record presented that petitioner did not significantly benefit beyond normal support from the unpaid liability on the record before us we find that petitioner has failed to carry her burden of establishing that she did not significantly benefit beyond normal support from that unpaid liability on the record before us we find that petitioner has failed to carry her burden of establishing that the significant benefit negative factor set forth in sec_4 c of revproc_2000_15 is not present here with respect to the tax law noncompliance negative factor set forth in sec_4 e of revproc_2000_15 respondent concedes that that factor is not present here with respect to the legal_obligation negative factor set forth in sec_4 f of revproc_2000_15 as discussed above respondent concedes that as of the time of the trial in this case there was no legal_obligation for petitioner to pay any_tax due for taxable_year and petitioner concedes that at that time there was no legal_obligation for mr krasner to pay any_tax due for that yeardollar_figure as a result we have found that the legal_obligation positive factor set forth in sec_4 e of revproc_2000_15 is a neutral factor in this case on the record before us we find that the legal_obligation negative factor set forth in sec_4 f of 33see supra note that revenue_procedure also is a neutral factor in this case on the record before us we find that petitioner has failed to carry her burden of establishing any other factors that weigh in favor of granting relief under sec_6015 and that are not set forth in sec_4 and of revenue proce- dure based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of showing that respondent abused respondent’s discretion in denying her relief under sec_6015 with respect to the unpaid liability we have considered all of the parties’ arguments and conten- tions that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
